i          i        i                                                                i       i      i




                                  MEMORANDUM OPINION


                                         No. 04-08-00373-CV

                              COUNTRYWIDE HOME LOANS, INC.,
                                        Appellant

                                                   v.

                               Pedro G. BELTRAN and Cynthia Beltran,
                                            Appellees

                        From the 79th Judicial District Court, Jim Wells County
                                     Trial Court No. 05-07-43591
                            Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 10, 2008

VACATED and DISMISSED

           Before the court is an agreed joint motion to vacate the trial court’s judgment and dismiss

the case. In the motion, the parties state they have settled this appeal and request an order “vacating

the trial court’s judgment and dismissing the case with prejudice . . .” The motion is granted. As

agreed by the parties, without consideration of the merits, we vacate the trial court’s judgment dated

April 2, 2008, and dismiss the case. See Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180,

180-81 (Tex. App.—San Antonio 2001, no pet.); Panterra Corp. v. Am. Dairy Queen, 908 S.W.2d
04-08-00373-CV

300, 301 (Tex. App.—San Antonio 1995, no writ); TEX . R. APP . P. 42.1(a)(2)(A), 43.2(e). Further,

this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(2). The Clerk of this court is ordered to issue

the mandate simultaneously with the issuance of our opinion and judgment. See TEX . R. APP . P.

18.1(c). The District Clerk of Jim Wells County is ordered to release the supersedeas bond filed in

connection with this appeal. Costs are taxed against the parties who incurred them.

                                                        PER CURIAM




                                                  -2-